DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 6-13  is/are rejected under 35 U.S.C. 102a2 as being anticipated by US 20120211219 A1 to McGuire.
McGuire discloses:
Regarding claim 1:  McGuire discloses: (Currently Amended) An apparatus for deploying a circular device in a wellbore, comprising: 
a frame ( at least 20 and 16, Figure 2, and Figure 5) housing an actuator 64 and a slidebar 48, wherein the actuator is configured to move the slidebar between a first position and a second position (Figures 3 and 5), and wherein the slidebar has a recess 49 positioned on a  surface of the slidebar 48; 
a magazine 18 connected to a surface of the frame, the magazine comprising a spring- biased follower 50 configured to press a circular device 44 into the frame, wherein, in the first position, the recess of the slidebar is configured to receive the circular device from the magazine ([0025], figure 3); and 
a chute 12 connected to the surface of the frame 20, wherein, in the second position, the recess of the slidebar is configured to release the circular device 44 from the recess into the chute 12 and into a wellbore([0002],  [0037] Figure 2, 10,).

Regarding claim 6:  McGuire discloses:  (Previously Presented) The apparatus of claim 1, wherein the actuator 64 moves the slidebar in a linear direction between the first and second positions.(Figures 3 and 5).
Regarding claim 7:  McGuire discloses:  (Currently Amended) The apparatus of claim 1, wherein the surface of the slidebar has a first portion with the recess and a distinct, non-recessed second portion, and said second portion holds a second circular device in the magazine when the slidebar is in the second position.(Figure 5)
Regarding claim 8:  McGuire discloses:  (Currently Amended) A system for deploying circular devices down a wellbore, comprising: 
a wellbore having an upper end [0021]; 
a frame ( at least 20 and 16, Figure 2, and Figure 5) housing an actuator 64 and a slidebar 48, wherein the actuator is configured to move the slidebar between a first position and a second position(Figures 3 and 5), and wherein the slidebar has a recess 49 positioned on a  surface of the slidebar, and the recess is configured to receive a circular device 44; and 
a chute 12 connected to a surface of the frame 20, wherein a distal end of the chute is positioned above the upper end of the wellbore (figure 10, the exit of 12 is at 29, see also figures 1 and 2, and the wellhead is below 180, therefore the chute is above the upper end of eh wellbore), and, in the second position, the recess of the slidebar is configured to release the circular device from the recess into the chute and into the wellbore.[0002],  [0037] Figure 2, 10,).
Regarding claim 9:  McGuire discloses: (Currently Amended) The system of claim 8, further comprising:
a magazine 18 connected to the surface of the frame 20, the magazine comprising a spring-biased follower  50 configured to press the circular device 44 into the frame, wherein, in the first position, the recess of the slidebar is configured to receive the circular device from the magazine. (Figure 3)
Regarding claim 10:  McGuire discloses: 10. (Previously Presented) The system of claim 9, wherein the circular device 44 is part of a plurality of circular devices positioned in the magazine (Figure 3), and at least one circular device of the plurality of circular devices has a different size than another circular device of the plurality of circular devices.(Figure 3)
Regarding claim 11:  McGuire discloses: (Currently Amended) The system of claim 8, wherein the upper end of the wellbore includes a movable seal 180 configured to isolate a pressure within the wellbore ( a valve is interpreted as a changeable seal, and therefor movable).
Regarding claim 12:  McGuire discloses:  (Previously Presented) The system of claim 8, wherein the circular device 44 is a frac ball having a spherical shape.[0025]
Regarding claim 13:  McGuire discloses: (Previously Presented) The system of claim 8, further comprising: a seal 180 positionable over the upper end of the wellbore(Figure 10) and configured to isolate a pressure within the wellbore after the circular device 44 is released into the wellbore ([0037], while not explicit control valve 180 is capable of controlling pressure and therefore meets the intended use); and a pump operably connected to the wellbore and configured to increase the pressure in the wellbore. [0037]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120211219 A1 to McGuire.
Regarding claims 5, McGuire discloses explicitly where wherein the chute 20 extends  laterally from the surface of the frame, However McGuire is not explicit about downwardly.
	McGuire shows in figure 10 that the flow path of the chute (the connection between the frame 20 and the wellbore/ frac head 150) is both upward and downward and is dictated by the well site [0037].
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified McGuire chute to be both downward and laterally away from the surface of the frame, in view of McGuire, since applicant has not disclosed that downward and lateral solves any stated problem or is for any particular purpose and it appears that the invention would equally well with another geometric arrangement.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120211219 A1 to McGuire in view of US 20140360720 A1 to CORBEIL
McGuire discloses the claimed invention except a control panel operably connected to the actuator, wherein a signal transmitted from the control panel to the actuator causes the actuator to move the slidebar from the first position to the second position.
Corbeil teaches a ball drop system for wellbore operations with a control panel to control the injector [0047].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified McGuire to use a control panel to control his actuator and thus causes the actuator to move the slidebar from the first position to the second position, in view of Corbeil, as this amounts to no more than combining prior art elements according to known methods to yield predictable results.


Claim 15, 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120211219 A1 to McGuire in view of US 20080223587 A1 to Cherewyk.
Regarding claim 15:  McGuire discloses: (Currently Amended) A method of deploying a circular device down a wellbore, comprising: 
providing a frame( at least 20 and 16, Figure 2, and Figure 5) housing an actuator 64 configured to move a slidebar 48, wherein the slidebar has a recess 49 positioned on a surface of the slidebar; 
providing a chute 12 connected to  a surface of the frame 20, wherein a distal end of the chute is positioned above an upper end of a wellbore  (figure 10, the exit of 12 is at 29, see also figures 1 and 2, and the wellhead is below 180, therefore the chute is above the upper end of eh wellbore); 
loading a circular device 44 into the recess 49 when the slidebar is in a first position; (Figure 3)
moving, by the actuator, the slidebar from the first position (Figure 3) to a second position (Figure 5) where the circular device 44 is released from the recess 49 [0032], through the chute 12, and into the upper end of the wellbore (Figure 10, [0037]); and 
However, McGuire does not explicitly disclose sealing the upper end of the wellbore and increasing a pressure within the wellbore.
Cherewyk teaches a similar system with a pump [0027] for fracturing.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Bushman to include a pump and perform a fracturing operation by sealing the upper end of the wellbore and pumping fluid, in view of Cherewyk, so as to supply fracturing fluid to the wellbore [0027] and realize the fracturing operation [0003].
Regarding claim 18:  McGuire discloses: (Currently Amended) The method of claim 15, further comprising: 
providing a magazine 18 that is connected to the surface of the frame (Figure 3); and 
biasing, via a follower 50 positioned in the magazine, the circular device 44 into the recess of the slidebar. [0025]
Regarding claim 20:  McGuire discloses: (Previously Presented) The method of claim 15, wherein the actuator 64 moves the slidebar from the first position to the second position by a distance along a longitudinal axis.(Figure 3, 5 [0030])

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120211219 A1 to McGuire and US 20080223587 A1 to Cherewyk, in view of US 20140360720 A1 to CORBEIL.
McGuire discloses the claimed invention except causing, via a control panel operably connected to the actuator, the actuator to move the slidebar from the first position to the second position.
Corbeil teaches a ball drop system for wellbore operations with a control panel to control the injector [0047].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified McGuire to use a control panel to control his actuator and thus cause the actuator to move the slidebar from the first position to the second position, in view of Corbeil, as this amounts to no more than combining prior art elements according to known methods to yield predictable results.

Allowable Subject Matter
Claims 2-4, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant arguments and amendments dated 10/10/2022 are noted.
The Examiner agrees with applicant that US 20220081990 A1 TO BUSHMAN is not prior art due to the priority date of 10/22/2019. The Examiner apologizes for the oversight, and all rejections based on or including Bushman are withdrawn.
The drawing objection is withdrawn.
The 112 rejections are withdrawn.
However new rejections based on McGuire are presented. 
The rejection is Non- Final due to the issue with Bushman.

Conclusion
                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674